          ROBERT YU LLC
               ATTORNEYS & COUNSELLORS AT LAW
                       _____________

                 449 BROAD AVENUE, 2ND FLOOR, MAILBOX 1B                                 ALEXANDER PERCHEKLY*
                                                                                            CREW SCHIELKE*
                     PALISADES PARK, NEW JERSEY 07650                                          Of Counsel
                                (201) 257-6807
                             (888) 244-0987 (Fax)
                            _____________                                            * Admitted in New York and New Jersey




ROBERT YU*
Managing Member
Email Address: Ryu@RobertYuLLC.com
                                                                   April 2, 2020
VIA ELECTRONIC FILING AND
EMAIL: CEC_Hearings@nyeb.uscourts.gov

United States Bankruptcy Court, Eastern District of New York
271-C Cadman Plaza East
Suite 1595
Brooklyn, NY 11201-180
Attn: Tracie Leonard, Courtroom Deputy to the Honorable Judge Carla E. Craig
Courtroom 3529

         Re:       In re Xiaonian He
                   Chapter 7 Case No. 20-40079
                   MOTION TO LIFT AUTOMATIC SCHEDULED TO BE HEARD
                   ON APRIL 21, 2020

Dear Mrs. Tracie Leonard:

                  I am counsel to Ron Wish LLC, movant in the above-referenced matter.

                I am writing to confirm that Ron Wish LLC’s motion for stay relief is now scheduled to
be heard on April 21, 2020 at 11 am before the Honorable Judge Carla E. Craig - Court Room 3529.
Objections must be filed by April 14, 2020. All hearings will be held by telephone. Please see the
telephonic appearance procedures on the website at:

https://www.nyeb.uscourts.gov/content/chief-judge-carla-e-craig

                 If you have any questions or require additional information, please do not hesitate to
contact me.     Thank you in advance for your immediate attention to this matter. As always,
I remain,


                                                                   Respectfully yours,

                                                                   /s/ Robert Yu

                                                                   Robert Yu

cc: All Parties in Interest by Electronic Filing
